Citation Nr: 0709164	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  02-20 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a compensable rating for headaches.

3.  Entitlement to an increased rating for cervical spine 
disability, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for lumbar spine 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
November 1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which continued 20 percent ratings for cervical 
and lumbar spine disabilities.  Unfortunately, the claims 
have been pending for many years and must be remanded for 
development of the medical record as discussed below.

The veteran also appeals the denial of service connection for 
hypertension and the continuance of a noncompensable rating 
for headaches in a February 2006 rating decision.  These 
claims are not perfected for appeal and must be remanded for 
further action pursuant to Manlincon v. West, 12 Vet. App. 
238 (1999) as discussed below.

At his hearing before the Board in November 2006, the veteran 
withdrew his claim of entitlement to a temporary 100 percent 
rating for convalescence beyond October 2001.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

REMAND

The veteran requested increased ratings for his neck and low 
back disabilities in July 2000.  He underwent VA examination 
for compensation purposes in November 2000, July 2002 and 
October 2003.  A VA neurologic evaluation was performed in 
February 2005, but the report of that examination does not 
contain specific findings regarding the cervical and lumbar 
spine disabilities that may be used for rating purposes.  
Although there are copies of treatment records dated through 
December 2005, there are no treatment notes or examination 
reports that speak to range of motion, the basis of current 
rating criteria, dated within the past four years.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

There is current evidence from the veteran's treating 
physician, wife and friends generically reflecting the 
severity of the veteran's low back and neck pain.  There is 
also evidence that the veteran had to be medically retired in 
November 2005 due to his disabilities.  There is, however, no 
medical evidence that includes objective findings of 
limitation.

The veteran credibly testified before the Board that he had 
days when he could not get out of bed and dress without 
assistance.  The veteran appeared to be in obvious distress 
when before the Board in November 2006 and the Board would 
like nothing more than to make a final determination at this 
time.  Unfortunately, the medical evidence is so remote that 
it would not be in this veteran's best interest to decide the 
claims on the current record.  Therefore, the Board sees no 
alternative but to remand the veteran's claims of entitlement 
to higher ratings for neck and low back disabilities to 
obtain specific objective findings as to the severity of the 
veteran's disabilities.

As for the veteran's claims of entitlement to service 
connection for hypertension and for a compensable rating for 
headaches, these claims must be remanded for consideration of 
his notice of disagreement submitted in October 2006 in 
response to the denial of benefits sought in February 2006.  
The Board is required to review all issues which are 
reasonably raised by a liberal reading of the veteran's 
assertions.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for neck 
and low back disabilities dated since 
December 2005 and associate them with the 
claims folder.

2.  Schedule the veteran for appropriate 
examinations to address his complaints of 
neck pain with numbness and weakness in 
the left upper extremity and low back 
pain with pain into his left buttock and 
lower extremity.  The examiner(s) should 
review all pertinent medical records and 
comment on treatment for all complaints 
since July 2000.  All appropriate testing 
should be performed, with range of motion 
study results set out in degrees, 
including the degree at which complaints 
of pain begin.  The examiner(s) should 
render all appropriate diagnoses and 
state the level of functional impairment 
caused by each diagnosed disability.  All 
opinions expressed must be supported by 
complete rationale.

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If higher ratings for cervical 
and/or lumbar spine disabilities are not 
granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

4.  Review the claims of entitlement to 
service connection for hypertension and 
for a compensable rating for headaches 
based on the veteran's disagreement of 
October 2006.  If the benefits sought are 
not granted, the veteran and his 
representative should be furnished a 
Statement of the Case and advised that 
the claims must be perfected for appeal 
in order to have the matter returned to 
the Board.

The purpose of this REMAND is to obtain additional 
development and cure a procedural defect.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

